Title: From Alexander Hamilton to James McHenry, 22 July 1799
From: Hamilton, Alexander
To: McHenry, James


Sir
New York July 22d. 1799

I have the honor to send you an abstract of the returns of the Troops under my command so far as they have been received. They are not complete & from the imperfection of the forms very far from satisfactory. In some instances it is not possible to distinguish with certainty to what regiments the men belong which has prevented the abstract being digested regimentally. This will be remedied as soon as it shall be practicable.
The superintendant of military stores has heretofore requested an abstract of this kind in order to the transmission of Cloathing & other supplies. I presume the one now Sent will be communicated to him. But it is not complete enough to serve as an exclusive guide. Additional sources of information probably exist in your department, & it is proper that extra quantities be forwarded to convenient deposits, to be issued to such as may not appear in the present return, and to the augmentations of force which are contemplated.
With great respect &c &c &c
A Hamilton
